  Case: 1:20-cv-00367-MRB-KLL Doc #: 5 Filed: 05/29/20 Page: 1 of 5 PAGEID #: 37




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

DANIEL BRONSON,                                                  Case No. 1:20-cv-367
     Plaintiff,
                                                                 Barrett, J.
         vs                                                      Litkovitz, M.J.

CINCINNATI POLICE DEPARTMENT,                                    REPORT AND
      Defendant.                                                 RECOMMENDATION

         Plaintiff, an inmate in the Hamilton County Justice Center, has filed a pro se civil rights

action against the Cincinnati Police Department, which the Court construes as filed pursuant to

42 U.S.C. § 1983. 1 (See Docs. 1-1, 2). By separate Order, plaintiff has been granted leave to
                      0F




proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

         This matter is before the Court for a sua sponte review of the complaint, as amended, to

determine whether the complaint, or any portion of it, should be dismissed because it is

frivolous, malicious, fails to state a claim upon which relief may be granted or seeks monetary

relief from a defendant who is immune from such relief. See Prison Litigation Reform Act of

1995 § 804, 28 U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

         In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To

prevent such abusive litigation, Congress has authorized federal courts to dismiss an in forma

pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see also 28



         1
           See Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 624 (1979) (“Section 1983 provides a
private cause of action for the deprivation, under color of state law, of ‘rights ... secured by the Constitution and
laws.’”) (footnote omitted).
  Case: 1:20-cv-00367-MRB-KLL Doc #: 5 Filed: 05/29/20 Page: 2 of 5 PAGEID #: 38




U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1). A complaint may be dismissed as frivolous when

the plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke v.

Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th

Cir. 1990). An action has no arguable legal basis when the defendant is immune from suit or

when plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490

U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise

to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at

1199. The Court need not accept as true factual allegations that are “fantastic or delusional” in

reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii) and 1915A(b)(1).

A complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token,

however, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at

470-71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”


                                                 2
  Case: 1:20-cv-00367-MRB-KLL Doc #: 5 Filed: 05/29/20 Page: 3 of 5 PAGEID #: 39




Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or

“a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . .

. claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       Plaintiff is suing the Cincinnati Police Department for allegedly detaining him in

downtown Cincinnati without advising him of his Miranda rights, in violation of the Fifth

Amendment to the United States Constitution. (Doc. 1-1, at PageID 15).

       For relief, he seeks monetary damages. (Doc. 2-1).

       The complaint, as amended, is subject to dismissal for failure to state a claim upon

which relief may be granted because defendant Cincinnati Police Department is not an entity

capable of being sued. Under Ohio law, “[a] police department is not a juridical entity subject

to suit.” Schaffner v. Pell, No. 2:10–cv–374, 2010 WL 2572777, at *2 (S.D. Ohio June 21,

2010) (citing Tysinger v. Police Dep’t of City of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006)

(citations omitted)). Plaintiff’s sole claim should therefore be dismissed.

       Because plaintiff has failed to state a claim upon which relief may be granted in this

action, the Court need not consider whether plaintiff’s claim also faces a potential bar under


                                                 3
  Case: 1:20-cv-00367-MRB-KLL Doc #: 5 Filed: 05/29/20 Page: 4 of 5 PAGEID #: 40




Heck v. Humphrey, 512 U.S. 477 (1994), which bars federal civil rights claims if their success

would imply the invalidity of a conviction or any part of a sentence.

       Accordingly, in sum, the complaint, as amended (Docs. 1-1, 2), should be dismissed

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) because plaintiff has failed to state a

claim upon which relief may be granted.

                       IT IS THEREFORE RECOMMENDED THAT:

       1. The plaintiff’s complaint, as amended, be DISMISSED with prejudice pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).

       2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).



Date: May 29, 2020                                   _
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge




                                                4
  Case: 1:20-cv-00367-MRB-KLL Doc #: 5 Filed: 05/29/20 Page: 5 of 5 PAGEID #: 41




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DANIEL BRONSON,                                       Case No. 1:20-cv-367
     Plaintiff,
                                                      Barrett, J.
       vs                                             Litkovitz, M.J.

CINCINNATI POLICE DEPARTMENT,
      Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 5
